United States Court of Appeals
                       For the First Circuit


No. 17-1325

                      United States of America,

                              Appellee,

                                 v.

                            Neil Sweeney,

                        Defendant-Appellant.


                            ERRATA SHEET

     The opinion of this Court, issued on April 11, 2018, is

amended as follows:

     On page 23, line 10, "204 months" is replaced with "204
months'"